IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Khalil Evans,                                     :
                        Petitioner                :
                                                  :
                v.                                :
                                                  :
Pennsylvania Department of                        :
Corrections,                                      :      No. 229 M.D. 2021
                 Respondent                       :      Submitted: July 1, 2022


BEFORE:         HONORABLE RENÉE COHN JUBELIRER, President Judge
                HONORABLE ANNE E. COVEY, Judge
                HONORABLE LORI A. DUMAS, Judge

OPINION NOT REPORTED

MEMORANDUM OPINION BY
JUDGE COVEY                                                     FILED: October 7, 2022

                Before this Court is the Pennsylvania Department of Corrections’
(Department) Preliminary Objection (Preliminary Objection) to Khalil Evans’
(Evans) pro se Petition for Writ of Mandamus (Petition) filed in this Court’s original
jurisdiction.        After review, this Court sustains the Department’s Preliminary
Objection and dismisses the Petition.


                                          Background1
                Following a March 10, 2008 incident (March 2008 Incident), Evans
was charged with multiple offenses, including Attempted Murder, Aggravated
Assault, Possession of a Firearm, and Criminal Conspiracy (March 2008 Charges).
See Petition ¶¶ 1-2. Evans was incarcerated from March 10, 2008 to August 1, 2008,
when the March 2008 Charges were dismissed and Evans was released from

      1
          The facts are as alleged in Evans’ Petition.
custody. See id. ¶ 3. In February 2009, Evans was again charged with the March
2008 Charges arising from the March 2008 Incident at Philadelphia County Docket
No. CP-51-CR-0004836-2009, but was not taken into custody.
             In March 2009, Evans was arrested due to an unrelated incident
(Unrelated Incident) for which he was unable to post bail, and he “became
incarcerated for both incidents concurrently.” Petition ¶ 5. Although the charges
arising from the Unrelated Incident were dismissed, he was not released from
custody, and he remained incarcerated for the March 2008 Charges. See id. ¶ 6. On
November 19, 2009, Evans was convicted of the March 2008 Charges and, on April
1, 2010, he was sentenced to his current 15- to 30-year prison term. See id. ¶¶ 7-8.
The time credit section of the sentencing court’s order specified “zero (0) days” to
be awarded. Id. ¶ 8.
                                         Facts
             Evans is an inmate at the State Correctional Institution at Albion,
presently serving a 15- to 30-year term of incarceration. On July 27, 2021, Evans
filed the Petition wherein he alleges:

             [Evans] is entitled to time credit from March 1, 2009
             through November 18, 2009. This is because [Evans] was
             incarcerated for two different cases at the same time
             awaiting trial on each. One case had been dismissed and
             [Evans] remained incarcerated on the [March 2008
             Charges] thereafter[,] still awaiting trial in that matter.

Petition ¶ 11. Evans requests that this Court direct the Department to issue him
credit for time served between March 1, 2009 and November 18, 2009.             On
September 20, 2021, the Department filed the Preliminary Objection in the nature of
a demurrer, averring that Evans failed to demonstrate a clear entitlement to credit
for the period March 1, 2009 through November 18, 2009.



                                          2
            The Department states:

            25. According to the public docketing information
            available for [the March 2008 Charges,] bail was not set
            after the charges were re-filed on December 17, 2008.
            26. Therefore, Evans’[] assertion that he “became
            incarcerated for both incidents concurrently,” referring to
            [the March 2008 Charges] . . . and the [U]nrelated
            [Incident] for which he was arrested in March of 2009,
            fails to establish that he was incarcerated for the [March
            2008 Charges].
            27. Further, absent a [sentencing] court order directing the
            application of time credit, the [Department] is not in a
            position [to] apply the requested credit. Evans has failed
            to present any documentation to substantiate his request
            for additional time credit. As evidence to contrary, Evans
            notes that the sentencing court dismissed his motion for
            additional time credit.

Preliminary Objection at 5. Further, the Department claims that Evans did not
establish a corresponding Department duty to substantiate his request for the Court
to issue a writ of mandamus.


                                     Discussion

            In ruling on preliminary objections, we must accept as true
            all well-pleaded material allegations in the petition for
            review, as well as all inferences reasonably deduced
            therefrom. The Court need not accept as true conclusions
            of law, unwarranted inferences from facts, argumentative
            allegations, or expressions of opinion. In order to sustain
            preliminary objections, it must appear with certainty that
            the law will not permit recovery, and any doubt should be
            resolved by a refusal to sustain them.
            A preliminary objection in the nature of a demurrer admits
            every well-pleaded fact in the [petition for review] and all
            inferences reasonably deducible therefrom. It tests the
            legal sufficiency of the challenged pleadings and will be
            sustained only in cases where the pleader has clearly failed

                                         3
            to state a claim for which relief can be granted. When
            ruling on a demurrer, a court must confine its analysis
            to the [petition for review].

Torres v. Beard, 997 A.2d 1242, 1245 (Pa. Cmwlth. 2010) (emphasis added;
citations omitted). Nonetheless, “[c]ourts reviewing preliminary objections may not
only consider the facts pled in the [petition for review], but also any documents or
exhibits attached to it.” Foxe v. Pa. Dep’t of Corr., 214 A.3d 308, 310 n.1 (Pa.
Cmwlth. 2019) (quoting Allen v. Dep’t of Corr., 103 A.3d 365, 369 (Pa. Cmwlth.
2014)).

                   [T]he common law writ of mandamus lies to
                   compel an official’s performance of a
                   ministerial act or a mandatory duty. McGill
                   v. P[a.] Dep[’]t of Health, Off[.] of Drug [&]
                   Alcohol Programs, 758 A.2d 268, 270 (Pa.
                   Cmwlth. 2000). ‘The burden of proof falls
                   upon the party seeking this extraordinary
                   remedy to establish his legal right to such
                   relief.’ Werner v. Zazyczny, . . . 681 A.2d
                   1331, 1335 ([Pa.] 1996). Mandamus requires
                   ‘[1] a clear legal right in the [petitioner], [2]
                   a corresponding duty in the [respondent], and
                   [3] a lack of any other adequate and
                   appropriate remedy at law.’ Crozer Chester
                   Med[.] C[tr.] v. . . . Bureau of Workers’
                   Comp[.], Health Care Serv[s.] Rev[.]
                   Div[.], . . . 22 A.3d 189, 193 ([Pa.] 2011)
                   (citations omitted).       Mandamus is not
                   available to establish legal rights but only to
                   enforce rights that have been established.
            Sinkiewicz v. Susquehanna Cnty. Bd. of Comm’rs, 131
            A.3d 541, 546 (Pa. Cmwlth. 2015). “Mandamus is not
            used to direct the exercise of judgment or discretion of
            an official in a particular way.” Clark v. Beard, 918
            A.2d 155, 159 (Pa. Cmwlth. 2007) (emphasis added).
            Further, “[i]n the context of a discretionary act, a court can
            issue such a writ to mandate the exercise of [its] discretion
            in some fashion, but not to require that it be exercised in a
            particular manner.” Sever v. Dep’t of Env[’t] Res., . . . 514
            A.2d 656, 660 ([Pa. Cmwlth.] 1986) (quoting U.S. Steel
                                          4
             Corp. v. Papadakos, . . . 437 A.2d 1044, 1046 ([Pa.
             Cmwlth.] 1981)).

Stodghill v. Pa. Dep’t of Corr., 150 A.3d 547, 552 (Pa. Cmwlth. 2016), aff’d, 77
A.3d 182 (Pa. 2018).

             [M]andamus is an appropriate remedy to correct an error
             in [the Department’s] computation of maximum and
             minimum dates of confinement where the sentencing order
             clearly gives the inmate credit for the time period in
             question and [the Department’s] computation does not
             comply with that credit. However, mandamus is not
             available to challenge [the Department’s] failure to
             give credit where the sentencing order is either
             ambiguous or does not specify the credit at issue.

Allen, 103 A.3d at 370 (emphasis added; citation omitted); see also Oakman v. Dep’t
of Corr., 893 A.2d 834, 837 (Pa. Cmwlth. 2006) (“mandamus [is] unavailable where
the order in question [does] not clearly provide that credit [i]s to be given”).
             With respect to the Department’s duty to credit inmates for time served,
the Pennsylvania Supreme Court has explained:

             It is beyond cavil that the Department has a duty to credit
             . . . all inmates, for all statutorily mandated periods of
             incarceration. However, this does not end the matter. The
             Department is an executive branch agency that is charged
             with faithfully implementing sentences imposed by the
             courts. As part of the executive branch, the Department
             lacks the power to adjudicate the legality of a sentence or
             to add or delete sentencing conditions.

McCray v. Pa. Dep’t of Corr., 872 A.2d 1127, 1133 (Pa. 2005) (citation omitted).
Further, this Court has expounded that “[i]f a trial court does not give an inmate
full credit for time served, the Department . . . has no duty to give an inmate
full credit for time served. The inmate’s remedy is in the trial court and
through the direct appeal process.” Armbruster v. Pa. Bd. of Prob. & Parole, 919
A.2d 348, 355 (Pa. Cmwlth. 2007) (citation omitted; emphasis added).


                                           5
              Here, Evans did not attach the sentencing order to the Petition, but
alleges therein that “[t]ime credit was suppose[d] to be awarded pursuant to the
language of the sentencing order. However, the time credit section stated zero
(0) days.” Petition ¶ 8 (emphasis added). This Court “must accept as true all well-
pleaded material allegations in the [Petition], as well as all inferences reasonably
deduced therefrom.” Torres, 997 A.2d at 1245. Because it can be inferred from the
above-quoted allegation that the sentencing order does “not clearly provide that
credit [i]s to be given,” Oakman, 893 A.2d at 837, Evans does not have a clear right
to relief and the Department does not have a corresponding duty to credit Evans the
requested time.2      Armbruster.      In the absence of a clear right to relief and
corresponding duty, this Court may not grant mandamus relief. Stodghill.


                                         Conclusion
              “[A]ccept[ing] as true all well-pleaded material allegations in the
[Petition], as well as all inferences reasonably deduced therefrom[,]” and resolving
any doubt in favor of overruling the preliminary objection, as we must, and because
it does “appear with certainty that the law will not permit recovery,” Torres, 997
A.2d at 1245, the Department’s Preliminary Objection is sustained.
              For all of the above reasons, the Department’s Preliminary Objection is
sustained, and the Petition is dismissed.


                                            _________________________________
                                            ANNE E. COVEY, Judge




       2
          Evans’ Petition does not reflect that he lacked another adequate remedy. If Evans
believed the sentencing order did not properly credit him with time served, Evans’ remedy was to
appeal therefrom. Armbruster.
                                               6
            IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Khalil Evans,                           :
                   Petitioner           :
                                        :
            v.                          :
                                        :
Pennsylvania Department of              :
Corrections,                            :   No. 229 M.D. 2021
                 Respondent             :


                                    ORDER

            AND NOW, this 7th day of October, 2022, the Pennsylvania
Department of Corrections’ preliminary objection to Khalil Evans’ Petition for Writ
of Mandamus (Petition) is SUSTAINED, and the Petition is DISMISSED.



                                      _________________________________
                                      ANNE E. COVEY, Judge